

115 HR 5106 IH: Investor Choice Against Gun Proliferation Act
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5106IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Meeks introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require issuers to disclose in an annual report any
			 substantial financial relationship with any manufacturer or dealer of
			 firearms or ammunition.
	
 1.Short titleThis Act may be cited as the Investor Choice Against Gun Proliferation Act. 2.Disclosure of substantial financial relationship with any manufacturer or dealer of firearms or ammunitionSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
			
				(s)Disclosure of substantial financial relationship with manufacturer or dealer of firearms or
 ammunitionEach issuer required to file an annual or quarterly report under subsection (a) shall annually disclose in such a report any substantial financial relationship such issuer has with any manufacturer or dealer of firearms or ammunition..
		